Exhibit 10.6


Peninsula Acquisition Corporation
(to be renamed “Transphorm, Inc.”)
Lock-Up Agreement
_______, 2020
This Lock-Up Agreement (this “Agreement”) is executed by and between Peninsula
Acquisition Corporation (“Parent”), and the undersigned signatory in connection
with the Subscription Agreement to be entered into by and among Parent (to be
renamed “Transphorm, Inc.” following the consummation of the Merger (as defined
below)) and the purchasers set forth on the signature pages thereto (the
“Purchasers”, and such agreement, the “Subscription Agreement”) pursuant to
which the Purchasers will purchase shares of common stock, par value $0.0001, of
Parent (the “Parent Common Stock”) in a private placement offering in accordance
with the terms and conditions of the Subscription Agreement (the “Offering”).
The initial closing of the Offering (the “Initial Closing”) is contingent upon
the closing of a merger in accordance with the terms of that certain Agreement
and Plan of Merger and Reorganization (the “Merger Agreement”), dated February
12, 2020, entered into by and among Parent, Peninsula Acquisition Sub, Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger-Sub”), and
Transphorm, Inc. (to be renamed “Transphorm Technology, Inc.”) (“Transphorm”),
pursuant to which Merger-Sub merged with and into Transphorm, with Transphorm
surviving the merger as a wholly owned subsidiary of Parent (the “Merger”) and
pursuant to which all outstanding shares of Transphorm’s capital stock were
exchanged for shares of the Parent Common Stock in accordance with the terms and
conditions of the Merger Agreement.
As an inducement to the parties entering into the Subscription Agreement and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, by executing this Agreement, agrees that,
without the prior written consent of Parent, during the period commencing at the
Initial Closing and continuing until the time set forth in the following
paragraph, the undersigned will not: (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of or lend, directly or indirectly, any shares of
Parent Common Stock or any securities convertible into, exercisable or
exchangeable for or that represent the right to receive Parent Common Stock
(including without limitation, Parent Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (excluding any shares of Parent Common Stock purchased in the
Offering) (the “Securities”); (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Securities, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Parent Common Stock or such other
securities, in cash or otherwise; (3) make any demand for or exercise any right
with respect to, the registration of any Parent Common Stock or any security
convertible into or exercisable or exchangeable for Parent Common Stock, other
than as provided for in the Registration Rights Agreement to be entered into by
and among Parent, the persons who have purchased the Offering Shares (as defined
therein) and have executed omnibus or counterpart signature page(s) thereto, the
persons or entities identified on Schedule 1 thereto holding Merger Shares (as
defined therein), and the persons or entities identified on Schedule 2 thereto
holding Registrable Pre-Merger Shares (as defined therein); or (4) publicly
disclose the intention to do any of the foregoing (each of the foregoing
restrictions, the “Lock-Up Restrictions”).



--------------------------------------------------------------------------------




Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective with respect to the
Securities on the nine (9) month anniversary of the date of the Initial Closing.
The period during which the Lock-Up Restrictions apply to any particular portion
of the Securities shall be deemed the “Lock-Up Period” with respect thereto.
The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction during the Lock-Up Period with
respect to any then-subject Securities which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of such
Securities even if such Securities would be disposed of by someone other than
the undersigned. Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) during the Lock-Up Period
with respect to such Securities or with respect to any security that includes,
relates to, or derives any significant part of its value from such Securities.
Notwithstanding the foregoing, the undersigned may transfer any of the
Securities:
(i)
as a bona fide gift or gifts or charitable contribution(s),

(ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned,

(iii)
if the undersigned is a corporation, partnership, limited liability company,
trust or other business entity (1) to another corporation, partnership, limited
liability company, trust or other business entity that is a direct or indirect
affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933,
as amended) or subsidiary of the undersigned or that controls, is controlled by,
or under common control with, or beneficially owned by the undersigned, (2) as
distributions of Securities to partners, subsidiaries, affiliates, limited
liability company members or stockholders of the undersigned, holders of similar
equity interests in the undersigned and any investment fund or affiliated entity
of the undersigned or (3) as a transfer or distribution to any employee of the
undersigned or an entity listed in clause (1) above,

(iv)
if the undersigned is a trust, to the beneficiary of such trust,

(v)
by testate succession or intestate succession,

(vi)
to any immediate family member, any investment fund, family partnership, family
limited liability company or other entity controlled or managed by the
undersigned,

(vii)
to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under clauses (i) through (vi),

(viii)
to Parent in a transaction exempt from Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) upon a vesting event of the
Securities or upon the exercise of options or warrants to purchase Parent Common
Stock on a “cashless” or “net exercise” basis or to cover tax withholding
obligations of the undersigned in connection with such vesting or exercise (but
for the avoidance of doubt, excluding all manners of exercise that would involve
a sale in the open market of any securities relating to such options or
warrants, whether to cover the applicable aggregate exercise price, withholding
tax obligations or otherwise); provided that any filing under Section 16(a) of
the Exchange Act in connection




--------------------------------------------------------------------------------




with such transfer shall indicate, to the extent permitted by such Section and
the related rules and regulations, the reason for such disposition and that such
transfer of Securities was solely to Parent, and provided, further that any
Securities issued upon such exercise shall be subject to the restrictions set
forth in this Agreement,
(ix)
to Parent in connection with the termination of employment or other termination
of a service provider and pursuant to agreements in effect as of the effective
time of the Merger whereby Parent has the option to repurchase such shares or
securities,

(x)
acquired by the undersigned in open market transactions after the effective time
of the Merger, provided that no filing under Section 16(a) of the Exchange Act
shall be required or shall be made voluntarily in connection with subsequent
sales of Securities acquired in such open market transactions,

(xi)
pursuant to transfers in response to a bona fide third-party tender offer,
merger, consolidation or other similar transaction made to or with all holders
of Parent’s capital stock involving a “change of control” (as defined below) of
Parent that has been approved by the board of directors of Parent, provided that
in the event that such tender offer, merger, consolidation or other such
transaction is not completed, the Securities shall remain subject to the
restrictions contained in this Agreement. For purposes of this clause (xi),
“change of control” means the consummation of any bona fide third-party tender
offer, merger, consolidation or other similar transaction the result of which is
that any “person” (as defined in Section 13(d)(3) of the Exchange Act), or group
of persons, other than Parent, becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 of the Exchange Act) of more than 50% of the total voting power
of the voting stock of Parent (or surviving entity), or all or substantially all
of the assets of Parent,

(xii)
by operation of law, including pursuant to a domestic relations order or order
of a court or regulatory agency, or

(xiii)
pursuant to a pledge of shares as collateral for margin loans, and any transfer
upon foreclosure upon such pledged shares;

provided, in the case of clauses (i)-(vii), that (A) such transfer shall not
involve a disposition for value and (B) the transferee agrees in writing with
Parent to be bound by the terms of this Agreement; and provided, further, in the
case of clauses (xii) and (xiii) the transferee agrees in writing with Parent to
be bound by the terms of this Agreement, and in the case of clauses (i), (ii),
(iv)-(vii) and (ix), no filing by any party (donor, donee, transferor or
transferee) under Section 16(a) of the Exchange Act shall be required or shall
be made voluntarily in connection with such transfer reporting a reduction in
beneficial ownership of Securities during the Lock-Up Period. For purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage, domestic partnership or adoption, not more remote than first cousin,
and shall include any former spouse.
In addition, the foregoing restrictions shall not apply to (i) conversion or
exercise of (x) warrants or (y) convertible notes into Parent Common Stock or
into any other security convertible into or exercisable for Parent Common Stock
that are outstanding as of the effective time of the Merger (but for the
avoidance of doubt, excluding all manners of conversion or exercise that would
involve a sale in the open market of any securities relating to such warrants,
whether to cover the applicable aggregate exercise price, withholding tax
obligations or otherwise); provided that it shall apply to any of the Securities
issued upon such conversion or exercise, or (ii) the establishment of any
contract, instruction or plan (a “Plan”) that satisfies all of the



--------------------------------------------------------------------------------




requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act; provided that
(a) no sales of the Securities shall be made pursuant to such a Plan prior to
the expiration of the Lock-Up Period and (b) to the extent a public announcement
or filing under the Exchange Act is required of the undersigned or required or
voluntarily made by or on behalf of Parent regarding the establishment of such
plan, such announcement or filing shall include a statement to the effect that
no transfer of Parent Common Stock may be made under such plan during the
Lock-Up Period. The undersigned may not voluntarily make any such announcement
or filing with respect to any such plan. In furtherance of the restrictions set
forth in this Agreement, Parent and its transfer agent and registrar are hereby
authorized to decline to make any transfer of shares of Parent Common Stock if
such transfer would constitute a violation or breach of this Agreement.
In the event that a release is granted to any Major Holder (as defined below)
relating to the lock-up restrictions set forth above, the same percentage of the
undersigned’s Securities shall be immediately and fully released from any
remaining lock-up restrictions set forth herein on the same terms and conditions
as such release granted to any Major Holder. In the event that the undersigned
is released from any of its obligations under this letter or, by virtue of this
letter, becomes entitled to offer, pledge, sell, contract to sell, or otherwise
dispose of any of the Securities prior to the termination of the Lock-up Period,
Parent shall use commercially reasonable efforts to provide notification of such
to the undersigned within three business days thereof. For purposes of this
letter, each of the officers and directors of the Parent is a “Major Holder.”
For the avoidance of doubt, any offer, pledge, sale, contract or plan to sell,
transfer or other disposition that is otherwise allowed by the terms of this
letter agreement shall not constitute a release of any Major Holder and the
terms of this paragraph shall not apply thereto.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated pursuant
to its terms or if the Merger is not consummated by the earlier of (i) five (5)
business days of the date of the Merger Agreement, or (ii) February 28, 2020.
The undersigned understands that the parties to the Subscription Agreement are
entering into such agreement in reliance upon this Agreement.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware.
[Signature Page follows]



--------------------------------------------------------------------------------





 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PENINSULA ACQUISITION CORPORATION (to be renamed “Transphorm, Inc.”)
 
 
 
 
By:
 
 
 
 
 
Signature
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------





The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. Any obligations of the undersigned shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
Printed Name of Holder
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
Printed Name of Person Signing
 
 
 
(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)
 
 
 
 
 
Date:
 
 
 
 


